Case 3:17-cv-00601-MHL Document 121 Filed 06/06/19 Page 1 of 2 PageID# 2150



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                  Richmond Division


  ROBERT DAVID STEELE et al                   )
                                              )
         Plaintiffs,                          )
                                              )
  v.                                          )                   Case 3:17-cv-601-MHL
                                              )
                                              )
  JASON GOODMAN et al                         )
                                              )
         Defendants.                          )
                                              )


               PLAINTIFFS’ MOTION FOR SANCTIONS
         Plaintiffs, Robert David Steele and Earth Intelligence Network (“Plaintiffs”), by

  counsel, pursuant to Rule 11(c) of the Federal Rules of Civil Procedure and Local Civil

  Rule 7, respectfully move the Court to impose monetary and non-monetary sanctions

  upon Defendant, Jason Goodman, for conduct that violates Fed. R. Civ. P. 11(b).

         The arguments and legal bases for this Motion are stated more fully in Plaintiffs’

  Memorandum in Support of Motion, being filed contemporaneously with this Motion.

         A proposed Order is attached hereto as Exhibit “A”.



  DATED:         June 6, 2019



                            Signature of Counsel On Next Page




                                             1
Case 3:17-cv-00601-MHL Document 121 Filed 06/06/19 Page 2 of 2 PageID# 2151



                               ROBERT DAVID STEELE
                               EARTH INTELLIGENCE NETWORK



                               By:     /s/Steven S. Biss
                                       Steven S. Biss (VSB # 32972)
                                       300 West Main Street, Suite 102
                                       Charlottesville, Virginia 22903
                                       Telephone:      (804) 501-8272
                                       Facsimile:      (202) 318-4098
                                       Email:          stevenbiss@earthlink.net

                                       Counsel for the Plaintiffs




                              CERTIFICATE OF SERVICE

         I hereby certify that on June 6, 2019 a copy of the foregoing was filed

  electronically using the Court’s CM/ECF system, which will send notice of electronic

  filing to counsel for Defendant, Patricia A. Negron, and all interested parties receiving

  notices via CM/ECF. I also certify that a copy of this pleading was emailed in PDF to

  Defendants, Goodman and Lutzke.




                               By:     /s/Steven S. Biss
                                       Steven S. Biss (VSB # 32972)
                                       300 West Main Street, Suite 102
                                       Charlottesville, Virginia 22903
                                       Telephone:      (804) 501-8272
                                       Facsimile:      (202) 318-4098
                                       Email:          stevenbiss@earthlink.net

                                       Counsel for the Plaintiffs




                                              2
